Name: Commission Regulation (EEC) No 1147/90 of 3 May 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/ 12 Official Journal of the European Communities 5. 5 . 90 COMMISSION REGULATION (EEC) No 1147/90 of 3 May 1990 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) '(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 650 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . O OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . 5. 5. 90 Official Journal of the European Communities No L 114/13 ANNEX I Lot A. B and C 1 . Operation No (see Annex IIW1): Commission Decision of 19. 4. 89 2. Programme : 1989 3. Recipient 0 : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372  CH-1211 Geneva 19 (Telex 22555 LRCS CH ; Tel : 734 55 80 ; Telefax : 733-0395) 4. Representative of the recipient :  Lot A (10) : Red Crescent Society of the Yemen Arab Republic, Head Office, Building No 10, Street 26 September, SANA'A, Yemen Arab Republic  Lot B (3) : Croissant Rouge marocain, Palais Mokri  Takaddoum B.P. 189, RABAT, Tel : 508 98/ 514 95, telex Athilal 319 40 M Rabat  Lot C (3): The Guyana Red Cross Society, Eve Leary, P.O. Box 10524, Georgetown, tel : 65 174, telexd : Ferna 2226 GY 'For Guyana Red Cross' 5. Place or country of destination : Lot A : Arab Republic of Yemen Lot B : Marocco Lot C : Guyana 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) Q : (see OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 to I. 1 .B.3) 8 . Total quantity : 200 tonnes. 9 . Number of lots : 3 (Lot A : 50 tonnes ; Lot B : 100 tonnes ; Lot C : 50 tonnes) 10. Packaging and marking : 25 kg and OJ No C 216, 14. 8 . 1987, p. 4 and 5, (I.l.B.4. and I.1.B.42.) Supplementary marking on packaging : See Annex II and OJ No C 216, 14. 8 . 1987, p. 6 (I.l.B.5.) 11 . Method of mobilization of product : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender. 12. Stage of supply : Lot A : free at port of landing  landed. Lots B and C : free at destination. 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lot A : Hodeida ; Lot B : Casablanca 16. Address of the warehouse and, if appropriate, port of landing : Lot B : Entrepot du Croissant Rouge, Skhirat ; Lot C : Entrepot de la Croix Rouge, Eve Leary, Georgetown 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 5.  5. 6. 1990 18 . Deadline for the supply : 10. 7. 1990 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for the submission of tenders (4): 12 noon on 21 . 5. 1990. 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 28. 5. 1990 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4.  12. 6. 1990 ; (c) deadline for the supply : 17. 7. 1990 22. Amount of tendering security : ECU 20 per tonne. 23 . Amount of delivery security : 10 % of the tender in ecus. 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels (telex : AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer t5): Refund applicable on 30. 3. 1990, fixed by Commission Regulation (EEC) No 767/90 in OJ No L 83 of 29. 3. 1990, p. 49. No L 114/ 14 Official Journal of the European Communities 5. 5. 90 LOT D 1 . Operation No 209/90 (M : Commission Decision of 12. 10. 1989 2. Programme : 1989 3. Recipient (8) : Comores 4. Representative of the recipient (3) : M. Said Ahmed Said Ali, Ministre des Finances, B.P. 324, Moroni (Tel : 21767  Moroni) 5. Place or country of destination : Comores 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) : (see OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 to L1.B.3) 8 . Total quantity : 100 tonnes. 9 . Number of lots : one two parts (D1 : 60 tonnes ; D2 40 tonnes) 10 . Packaging and marking : 25 kg and OJ No C 216, 14. 8 . 1987, p. 4 and 6 (I.l.B.4. and I.l.B.4.3) Supplementary marking on packaging : 'ACTION NO 209/90 / LAIT EN POUDRE VITAMINÃ  / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE Ã LA REPUBLIQUE FÃ DÃ RALE ISLAMIQUE DES COMORES' and see OJ No C 216, 14. 8 . 1987, p. 6 (I.I.B.5.). 1 1 . Method of mobilization of product : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender. 12. Stage of supply : free at port of landing  landed. 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : D1 : Moroni (Grande Comore) ; D2 : Mutsamudu (Anjouan). 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4 to 5 June 1990 18 . Deadline for the supply : 17. 7. 1990. 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for the submission of tenders (4) : 12 noon on 21 . 5. 1990. 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 28. 5. 1990 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : from 11 to 22. 6. 1990 ; (c) deadline for the supply : 24. 7. 1990 22. Amount of tendering security : ECU 20 per tonne. 23 . Amount of delivery security : 10 % of the tender in ecus. 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Lai 120, bureau 7/58, 200 rue de la Loi, B- 1049 Brussels (telex : AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer (*) : Refund applicable on 30 3. 1990, fixed by Commission Regulation (EEC) No 767/90 in OJ No L 83 of 29. 3 . 1990, p. 49. 5. 5. 90 Official Journal of the European Communities No L 114/15 LOT E 1 . Operation No 220/90 ('): Commission Decision of 14. 7. 89. 2. Programme : 1989 3. Recipient (") : Cooperative Republic of Guyana (Ministry of Finance, Box 101009, Main &amp; Urquhart streets, Georgetown, Guyana). 4. Representative of the recipient ^) r Ambassade de Guyana, Avenue des Arts 21 /22, B-1040 Brussels (Tel : (02) 230 60 65 ; Tlx : 26180 GUYIC B). 5. Place or country of destination : Guyana 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods : (2) : (see Oj No C 216, 14. 8 . 1987, p. 3 (I.1.A.1  I.1A.2) 8 . Total quantity : 350 tonnes. 9 . Number of lots : one 1 0. Packaging and marking (') : 25 kg and OJ No C 216, 14. 8 . 1987, p. 4 and 5 (I.l.B.4. and I.l.B.4.2) Supplementary marking on packaging : 'ACTION NO 220/90 / SKIMMED-MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GUYANA' and see OJ No C 216, 14. 8 . 1987, p. 3 (I.I.A.4.). 11 . Method of mobilization of product : Community market. The manufacture of the skimmed-milk powder must be carried out after the award of the tender. 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Livestock Development Company Storage Bond, Fort and Cowan Streets, Kingston. 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4.  15. 6. 1990 18. Deadline for the supply : 13 . 7. 1990. 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for the submission of tenders (4) : 12 noon on 21 . 5. 1990. 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 28 . 5. 1990 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11 .  22. 6 . 1990 ; (c) deadline for the supply : 20. 7. 1990 22. Amount of tendering security : ECU 20 per tonne. 23. Amount of delivery security : 10 % of the tender in ecus. 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58, 200 Rue de la Loi , B- 1049 Brussels (telex : AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer (5) : Refund applicable on 30. 3 . 1990, fixed by Commission Regulation (EEC) No 767/90 in OJ No L 83 of 29. 3 . 1990, p. 49 . No L 114/16 Official Journal of the European Communities 5 . 5 . 90 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer is to deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7 . 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in pint 20 of this Annex evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in piont 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (') The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (') Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary with a view to determining what documents are required for the consignment and their distribution. (') Shipment to take place in 20-foot containers. The containers must be able to be kept for at least 1 5 days. ( 10) Commission delegate to be contacted by successful tenderer : Mr C. Falkowski, P.O. Box 926794, Amman, Jordan Telex : (0493) 22260 DELEURJO. 5. 5. 90 Official Journal of the European Communities No L 114/ 17 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Cantidad total de la partida (en toneladas) Cantidades parciales (en toneladas) Beneficiario PaÃ ­s destinatario AcciÃ ³n n0 InscripciÃ ³n en el embalaje Parti Bezeichnung der Partie TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Modtager EmpfÃ ¤nger Modtagerland Bestimmungsland Aktion nr. MaÃ nahmen Nr. Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging DÃ ©signation de la partie Designazione della partita QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) BÃ ©nÃ ©ficiaire Beneficiario Pays destinataire Paese destinatario Action n0 Azione n. Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding van de partij Totale hoeveelheid van de partij (in ton) Deelhoeveel ­ heden (in ton) Begunstigde Bestemmingsland Maatregel nr. Aanduiding op de verpakking DesignaÃ §Ã £o da parte Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio PaÃ ­s destinatÃ ¡rio AcÃ §Ã £o n? InscriÃ §Ã £o na embalagem A 50 Licross Yemen Arab Republic 147/90 Action No 147/90 / (') / DSM / Action of the League of Red Cross and Red Crescent Societies (Licross) / For free distribution / Sana's B 100 Licross Maroc 921 /89 Action n ° 921 /89 / (') / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Action de la Ligue des SociÃ ©tÃ ©s de la Croix Rouge et du Croissant rouge (Licross) / Pour distribution gratuite / Casablanca C 50 Licross Guyana 924/89 Action No 924/89 / (2) / DSM / Action of the League of Red Cross and Red Crescent Societies (Licross) / For free distribution / Georgetown ') Una media luna roja con las puntas orientadas hacia la derecha.  ) En rÃ ¸d halvmÃ ¥ne, hvis spidser vender mod hÃ ¸jre.  ) Ein roter Halbmond, dessen Enden nach rechts gerichtet sind. ') Ã Ã Ã ºÃ ºÃ ¹Ã ½Ã ¿ Ã ¼Ã ¹Ã Ã ¿Ã Ã ­Ã ³Ã ³Ã ±Ã Ã ¿ Ã ¼Ã µ Ã Ã ¹Ã  Ã ³Ã Ã ½Ã ¯Ã µÃ  ÃÃ Ã ¿Ã  Ã Ã ± Ã ´Ã µÃ ¾Ã ¹Ã ¬. !) A red crescent with the points towards the right. ') Un croissant rouge points orientes vers la droite . ') Una mezzaluna rossa con le punte orientate verso la destra. ') Een rode halve maan waarvan de punten naar rechts gericht zijn . ') Um crescente vermelho com as pontas orientadas para a direita. *) Una cruz roja. *) Et rÃ ¸dt kors. *) Ein rotes Kreuz. ·) Ã Ã Ã ºÃ ºÃ ¹Ã ½Ã ¿Ã  Ã Ã Ã ±Ã Ã Ã Ã . *) A red cross. *) Une croix rouge. *) Una croce rossa. *) Een rood kruis. *) Uma cruz vermelha.